Citation Nr: 1330742	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.  He is the recipient of the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were associated with the file after the issuance of the most recent supplemental statement of the case in January 2011; however, the Board finds that they are essentially duplicative and, thus, irrelevant to the issue herein decided.  Therefore, there is no prejudice to the Veteran in proceeding with a decision regarding his application to reopen his claim for service connection for bilateral hearing loss.  In this regard, Virtual VA includes a VA examination pertaining to tinnitus.  While such examination report notes that tinnitus is related to the Veteran's in-service noise exposure and is also secondary to bilateral hearing loss, such does not contain information regarding the etiology of the latter disability.  Similarly, additional VA treatment records are contained in Virtual VA demonstrating a current diagnosis of bilateral hearing loss, which was already of record at the time of the issuance of the January 2011 supplemental statement of the case.  Therefore, such are duplicative and, thus, irrelevant to the claim decided herein.  In addition, the Virtual VA claims file includes a September 2013 brief by the Veteran's representative. 

The Board also notes that the Veteran submitted a lay statement from R.S. in April 2011 without a waiver of agency of original jurisdiction (AOJ) consideration; however, as such statement contains information, i.e., a description of the Veteran's in-service noise exposure, that was of record at the time the AOJ last considered his case in the January 2011 supplemental statement of the case, such is duplicative and, thus, irrelevant to the claim decided herein.    
 
The issues of entitlement to service connection for hypertension and hypothyroidism are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 1985, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  In a final rating decision issued in May 2007, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3.  Evidence added to the record since the final May 2007 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1985) [38. C.F.R. § 20.1100 (2012)].

2.  The May 2007 rating decision that denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2012)].

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

The Court has held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, an October 2008 letter, sent prior to the initial December 2008 rating decision, advised the Veteran that his claim for service connection for bilateral hearing loss had been previously denied in a September 1984 RO rating decision, a June 1985 Board decision, and a May 2007 RO rating decision on the basis that there was no evidence of aggravation of a preexisting disability.  As such, he was informed that new and material evidence that related to such fact was necessary to reopen his claim.  The October 2008 letter also provided him with the definition of new and material evidence, advised him of the evidence and information necessary to substantiate his underlying service connection claim, and VA's respective responsibilities in obtaining evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, as indicated previously, while additional records and statements detailing the Veteran's in-service noise exposure and current bilateral hearing loss disability were received after the issuance of the January 2011 supplemental statement of the case, such evidence is duplicative of that already of record and, therefore, a remand in order for the AOJ to consider such evidence is not necessary.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In a September 1984 rating decision, the RO denied service connection for bilateral hearing loss.  Thereafter, the Veteran perfected an appeal to such denial and, in June 1985, the Board denied service connection for bilateral hearing loss.  In reaching such decision, the Board considered the Veteran's service treatment records.  The Board noted that the Veteran had a preexisting disability of bilateral hearing loss on entrance into the military and there was no evidence that the Veteran's preexisting bilateral hearing loss was aggravated beyond a natural progression by his military service.  The Board, in fact, noted that the Veteran's hearing loss actually improved during his military service.  Based on the foregoing, the Board determined that service connection for bilateral hearing loss was not warranted.  

The Veteran was advised of the Board's June 1985 decision.  At such time, the Court was not in existence and there was no right to appeal.  In this regard, the controlling regulation indicated that a decision of the Board is final, with the exception of a claim involving an insurance contract.  Such further stated that reconsideration by the Board may be accorded.  However, the Veteran never filed a request for reconsideration.  Therefore, the June 1985 decision is final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1985) [38. C.F.R. § 20.1100 (2012)].    

In January 2006, the Veteran filed a petition to reopen his claim of entitlement to service connection for bilateral hearing loss.  In a May 2007 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, the RO considered the Veteran's newly received statements as well as VA treatment records dated from November 2006 to January 2007.  The RO determined that such newly received evidence was not material to his claim for service connection for bilateral hearing loss as such failed to show that his pre-existing condition was aggravated by his military service.  

In May 2007, the Veteran was advised of the decision and his appellate rights.  Thereafter, he entered a notice of disagreement in September 2007 and a statement of the case was issued in November 2007.  However, he did not submit a timely substantive appeal.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2012)].

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the May 2007 RO rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

In this regard, the Board observes that the Veteran submitted lay statements in support of his claim for service connection for bilateral hearing loss in August 2008.  However, as he was informed in a September 2008 letter, the RO was unable to continue his appeal as a substantive appeal was not timely filed.  He was further informed that, if he would like to reopen his claim based on the statements submitted in August 2008, he should so inform the RO.  As such, in October 2008, VA received his current application to reopen his claim of entitlement to service connection for bilateral hearing loss.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the 
claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the May 2007 rating decision consists of VA treatment records, private treatment records, lay statements from the Veteran's fellow servicemembers and family members, and the Veteran's statements.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In this regard, the Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence that his preexisting bilateral hearing loss was aggravated by his military service or increased in severity during his military service.  The newly received evidence likewise fails to demonstrate that the Veteran's preexisting bilateral hearing loss was aggravated by his military service or that there was any increase in his bilateral hearing loss during service.  As noted above, the Veteran's hearing actually improved during military service.  

Specifically, the newly received VA and private treatment records address the current severity of the Veteran's bilateral hearing loss.  Additionally, the lay statements from the Veteran's fellow servicemembers and family members pertain to his in-service noise exposure, which has already been acknowledged, and the current severity of his hearing loss.  They do not address whether such hearing loss was aggravated by the Veteran's military service.

Furthermore, the Veteran's statements regarding his bilateral hearing loss are duplicative and thus redundant of the evidence at the time of the May 2007 rating decision.  The Veteran statements, as well those advanced by his representative, do not provide any new information because they are repetitive of what is already of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim. Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the May 2007 rating decision, the Board is mindful that the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. 
§ 5108. See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

Consequently, as the newly received evidence does not pertain to the basis of the prior final denial, i.e., the Veteran's preexisting bilateral hearing loss was not aggravated by his military service, the Board finds that the evidence received since the May 2007 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  Consequently, new and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss and, therefore, his appeal must be denied.    


ORDER

As new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss, the appeal is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his current diagnosis of hypertension is directly related to his military service.  The Board notes that, on the Veteran's December 1964 Report of Medical Examination for Pre-Induction, his blood pressure was noted to be130/78 and, at the July 1965 Report of Medical Examination for Enlistment, his blood pressure was noted to be 138/82.  However, on his July 1965 Report of Medical History for Enlistment, the Veteran checked "yes" to high/low blood pressure and the examining physician reported that the Veteran had a history of elevated blood pressure but no prescription was required.  On the Veteran's April 1967 Report of Medical Examination for Separation his blood pressure was noted to be 132/82; however, in the accompanying April 1967 Report of Medical History for Separation he checked "yes" to high/low blood pressure and the examining physician noted that he had increased blood pressure since 1959.

First, the Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  

In addition, a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Though it was indicated that on his Report of Medical History for Enlistment that he had high blood pressure, the Veteran is presumed sound because there was no notation of hypertension on acceptance, examination, or enrollment.  Therefore, the Board finds that hypertension did not pre-exist the Veteran's entrance to military service.

The Veteran underwent a VA examination in February 2009 and it was noted that he had a diagnosis of essential hypertension and that his hypertension began 25 years prior; however, the VA examiner did not opine to the etiology of the Veteran's hypertension.  Thus, the Board finds that an addendum opinion addressing the etiology of his hypertension, to include if it is at least likely as not related to his military service, should be obtained.  

The Veteran asserts that he has a current thyroid disorder, diagnosed as hypothyroidism, that is due to herbicide exposure.  The Veteran served in the Republic of  Vietnam and, therefore, is presumed to have been exposed to herbicides; however, thyroid disorders do not fall under the category of those listed as presumptive diseases related to herbicide exposure.  The list of conditions presumed to be related to herbicide exposure is codified at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  Therefore, the presumption of service connection only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Thus, the Veteran cannot be granted service connection under a presumptive basis.  

Though the Veteran cannot be presumptively granted service connection for a thyroid disorder based upon herbicide exposure, he may be entitled to service connection on a direct basis.  The Veteran does have a current diagnosed thyroid disorder, a December 2006 VA treatment note indicated that the Veteran was diagnosed in his 30's.  Therefore, the Board finds that an opinion regarding the likely etiology of the Veteran's hypothyroidism is necessary to decide the claim.   

Finally, with respect to all of the remaining claims, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for such disorders and, thereafter, any identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his hypertension and thyroid disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate medical professional to offer an opinion regarding the etiology of the Veteran's hypertension and hypothyroidism.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For the Veteran's hypertension, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his reported history of elevated blood pressure.  The examiner should also offer an opinion as to whether the Veteran manifested hypertension within one year of his service discharge in July 1967 and, if so, to describe the manifestations.

For the Veteran's hypothyroidism,  the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his in-service herbicide exposure. 

Any opinions expressed must be accompanied by a complete rationale.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


